Citation Nr: 0027827	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bladder cancer due to 
exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant had active naval service from April 1941 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the Reno Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 1999, the appellant and his wife appeared at a hearing 
held at the RO and explained their contentions.  

The appellant's October 1997 claim clearly sought service 
connection for prostate cancer, as well as bladder cancer, 
due to exposure to ionizing radiation in service.  (See VA 
Form 21-526, received October 9, 1997, specifically box 
number 17.)  However, the claim has never been formally 
adjudicated by the RO, probably as it was reported on the May 
1998 VA medical examination that the appellant has never had 
prostate cancer.  Likewise, his notice of disagreement in 
November 1998, which commenced the present appeal, specified 
only the denial of service connection for bladder cancer; the 
appellant has, in fact, never again mentioned the claim 
seeking service connection for prostate cancer.  If he 
intends to actively pursue such a claim, he is advised to 
inform the RO in writing of his intention.  


REMAND

The appellant contends that he was exposed to ionizing 
radiation when he flew over Hiroshima, Japan, as an observer 
on a mapping mission originating on the U.S.S. BATAAN (CVL-
29), which was "probably less than 50 miles" from the city 
of Hiroshima at the time.  This mission took place about a 
day and a half after the atomic bomb was dropped on Hiroshima 
on August 6, 1945.  According to his recollections, this 
mapping flight was made by a TBF (a type of torpedo bomber) 
which held only the appellant and the pilot.  He further 
recalls that he wore a radiation badge during this mapping 
flight, and that a medic told him on his return to the U.S.S. 
BATAAN that the badge showed that he had been exposed to "a 
pretty good dose of radiation."  (See May 1999 transcript, 
pp. 1-3; see also the report of the VA medical examination of 
the appellant, dated in May 1998.)  

Earlier, the appellant indicated that he had flown over the 
Hiroshima area several times over a three-day period in late 
September-October 1945, and he also denied being issued or 
wearing a film badge at the time (see Nuclear Radiation 
Exposure Questionnaire dating from July 1987); but these are 
not the facts to which he testified, under oath, at the May 
1999 hearing in connection with this appeal.  

Unfortunately, the appellant has so far been unable to 
corroborate his contentions concerning his exposure to 
ionizing radiation during service.  His representative has 
pointed out, however, that the ship's log of the U.S.S. 
BATAAN or the flight logs of the ship's Military Air Groups 
(MAGs) may well contain relevant information.  The Board 
believes that every attempt to verify the appellant's story 
should be made by the RO and that these additional sources of 
information should be investigated.  Another attempt to 
locate the appellant's missing service medical records should 
also be made by the RO.  

On the other hand, the Board is unaware that radiation badges 
were available and in general use in the Pacific Fleet so 
soon after the Hiroshima bombing, especially on an aircraft 
carrier which had been at sea off the coast of Japan for 
several weeks before that nuclear detonation occurred.  The 
service department should be able to verify whether radiation 
badges were in use on the U.S.S. BATAAN as early as August 8, 
1945.  

Accordingly, this appeal is hereby remanded for the following 
further actions:  

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
MO, and ask that facility to make a 
special search for the appellant's 
service medical records, dating from 
April 1941 to October 1945, including a 
DD Form 1141.  

2.  At the same time, the RO should 
request the service department to review 
all possible sources of information, 
including the ship's log of the U.S.S. 
BATAAN (CVL-29) and the flight logs of 
the ship's MAGs, in order to determine 
the ship's distance from Hiroshima on or 
about August 8, 1945, and whether any TBF 
mapping flights over the Hiroshima area 
originated on the U.S.S. BATAAN at that 
time.  The service department should also 
confirm whether radiation badges were 
available and in use aboard the U.S.S. 
BATAAN (and in its aircraft) on or about 
August 8, 1945.  Finally, the service 
department should be requested to certify 
whether military records establish either 
the appellant's presence over, or his 
absence from, Hiroshima on or about 
August 8, 1945.  See 38 C.F.R. 
§ 3.311(a)(4)(i).  

3.  The RO should next determine if the 
appellant engaged in a "radiation risk 
activity" as defined at 38 C.F.R. 
§ 3.309(d)(3)(ii).  If so, the claim 
should be allowed.  

4.  If the appellant did not engage in a 
"radiation risk activity," but the 
service department cannot or will not 
certify his absence from Hiroshima on or 
about August 8, 1945, then further 
evidentiary development pursuant to 
38 C.F.R. § 3.311 is required.  See 
38 C.F.R. § 3.311(a)(4)(i).  

5.  After completing all necessary 
evidentiary development, the RO should 
readjudicate the claim seeking service 
connection for bladder cancer due to 
exposure to ionizing radiation in 
service.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



